DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Julia Thomas, Reg. No. 52,283 on 09 April 2021.
The application has been amended as follows: 

Claim 23: CANCELLED

Response to Arguments
Applicant’s arguments, see Pages 9-15, filed 26 March 2021, with respect to claims 1-8, 10-12, and 14-21 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1-8, 10-12, and 14-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-22 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-12,14-21: None of the prior art of record, alone or in combination, teaches or discloses a spectral analysis system for capturing a spectrum,

 	wherein the spectral analysis system comprises an electrostatic, piezoelectric, electromagnetic or magnetostrictive drive for deflecting the movable mirror; and/or
 	wherein the spectral analysis system comprises an optical or electric sensor for determining a deflecting position of the movable mirror,
 	in combination with the rest of the limitations of independent claim 1.
Claim 22: None of the prior art of record, alone or in combination, teaches or discloses a spectral analysis system for capturing a spectrum,
 	wherein the spectral analysis system comprises a lid, wherein at least one of 
 		the inlet opening, 
 		the outlet opening and/or the detector area, 
 		the at least one optical functional element and 
 		the dispersive optical element is integrated in the lid, 	
 	in combination with the rest of the limitations of independent claim 22.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896